DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the transport section (corresponding to the transporting means shown in instant figure 2), the collecting section (corresponding to 40 in the instant application), the discharge section (corresponding to 55 and 55v in the instant invention), a stacking section (corresponding to 26 in the instant invention), the alignment section (corresponding to 73F, 73R in the instant invention), the shaft-direction drive mechanism (corresponding to 76 in the instant invention), the alignment plate rotation shaft member (corresponding to 72 in the instant invention), the shaft-direction drive source (corresponding to 101F, 101R in the instant invention) in claim 1 and the image forming apparatus (corresponding to A in the instant invention) in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in line 21.  There is insufficient antecedent basis for this limitation in the claim. An apparatus housing was introduced in line 2 and a neat housing was introduced in line 20 and it is unclear if the housing referenced in line 21 is intended to be the apparatus housing, the neat housing, or an Claims 2-10 depend from claim 1 and inherit this issue therefrom.
As to claim 4, the limitation “radial ribs in a guide face for guiding a sheet of the inclined cover” renders the claims unclear. It is unclear how the sheet is of the inclined cover, as the sheet is conveyed by the sheet processing apparatus and is not part of the sheet processing apparatus, whereas the inclined cover is a part of the apparatus and was claimed in claim 3 to guide the sheet. Based on the disclosure it is believed that the radial ribs are intended to be provided on the inclined cover at a guide face thereof to guide the sheet. A possible correction would read - - radial ribs in a guide face of the inclined cover for guiding the sheet - - . This is the interpretation that will be used in the rejections below.
As to claim 8, the limitations “wherein the paddle apparatus is provided with a rotation shaft for axially supporting rotatably, and a paddle support member for supporting the paddle member” render the claims unclear. The limitation “the paddle apparatus” lacks antecedent basis in the claims. A scraping paddle is introduced in line 2 of claim 6, however, there is no indication of how the paddle apparatus is intended to relate, or not relate, to the claimed scraping paddle. Further, there appears to be a portion of the intended claimed matter missing, as the claimed limitation does not indicate what the rotation shaft supports. In addition, the limitation “the paddle member” lacks antecedent basis in the claims. Based on the disclosure, it is believed that the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nagasako et al. (US PGPub 2002/0158405 A1).
As to claim 1, Nagasako et al. teaches a sheet processing apparatus (figure 73; paragraph [0624] teaches the system substantially identical to that of the first aspect except where pointed out explicitly) comprising:
an apparatus housing (housing of 51 shown in figure 73);
a transport section (comprising 2a-2b) provided inside the apparatus housing to transport a sheet in a predetermined transport direction (figure 75 and paragraph [0275]);

a discharge section (10, 10a) adapted to discharge the sheets from the collecting section (paragraph [0282]);
a stacking section (12) provided on a downstream side of the collecting section in the transport direction outside the apparatus housing to stack sheets transported by the transport section or the discharge section;
an alignment section (comprising 102a, 102b) provided on the downstream side of the collecting section in the transport direction (figure 4), above the stacking section (figures 2-4), to be able to shift in a predetermined movable region so as to align a sheet width direction orthogonal to the transport direction of the sheet to be stacked on the stacking section (figures 10-14);
a shaft-direction drive mechanism (174a, 174b) adapted to shift the alignment section in the sheet width direction orthogonal to the transport direction (paragraph [0393]);
an alignment plate rotation shaft member (176, 177) adapted to axially support the alignment section rotatably (paragraph [0626]);
a shaft-direction drive source (170a, 170b) adapted to operate the shaft-direction drive mechanism (paragraph [0404]); and
a neat housing (the section of the housing comprising 180a, 180b shown in figures 73-75) adapted to store the shaft-direction drive mechanism and the alignment plate rotation shaft member inside the housing (figures 73, 75 and 79),

As to claim 2, Nagasako et al. teaches wherein the stacking section (12) is provided with an inclined stacking section with a predetermined inclined angle such that a downstream side is gradually higher than an upstream side in the transport direction of a placement face (see figure 1), and
in a position opposed to the inclined stacking section of the neat housing is provided an inclined cover having an inclined angle substantially parallel with the predetermined inclined angle of the inclined stacking section (see figures 73, 75, and 78-79, where the curved portion of the lower left portion of housing 180 is considered to have a portion that is inclined at the inclined angle substantially parallel with the angle of the inclined stacking section).
As to claim 3, Nagasako et al. teaches wherein the inclined cover guides a sheet during transport (figures 73-75; the limitation “wherein the inclined cover guides a sheet during transport” is considered an intended use of the claimed structure, as Nagasako et al. teaches all of the limitations of the claimed invention, it is considered that Nagasako et al. is capable of use as claimed, specifically, it is considered that the inclined portion of the cover 180 is capable of guiding a sheet during transport).
As to claim 5, Nagasako et al. teaches wherein on the downstream side of the inclined cover in the transport direction, inclination with an angle steeper than the predetermined inclined angle is provided in a face opposed to the inclined stacking face 
As to claim 9, Nagasako et al. teaches further comprising: a binding section (11) adapted to perform binding processing on sheets collected in the collecting section (paragraph [0280]).
As to claim 10, Nagasako et al. teaches an image forming system (figure 73) comprising:
an image forming apparatus (50) adapted to form an image on a sheet to carry out the sheet with the image formed (paragraph [0267]); and
the sheet processing apparatus (51) according to claim 1 (as noted above in detail for claim 1) adapted to stack the sheet carried out of the image forming apparatus (paragraph [0267]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasako et al. (US PGPub 2002/0158405 A1) in view of Harashima et al. (JP 2010074625 A).
As to claim 4, Nagasako et al. teaches all of the limitations of the claimed invention, as noted above for claim 3, except further comprising: radial ribs in a guide face for guiding a sheet of the inclined cover.
Harashima et al. teaches radial ribs (63) in a guide face (11s, considered in combination to correspond to the portion of the housing 180 that faces the stacking section as it is the bottom surface of the housing above the stacking section) for guiding a sheet of the inclined cover (figures 7-8 and paragraphs [0037]-[0039]; see above interpretation under 112(b)).
It would have been obvious to one skilled in the art before the effective filing date to modify Nagasako et al. to have radial ribs in a guide face for guiding a sheet of the inclined cover as taught by Harashima et al. because the radial ribs function to suppress curl and prevent jams (paragraphs [0037]-[0039] and [0049]), allowing for the sheets to be stacked more accurately.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasako et al. (US PGPub 2002/0158405 A1) in view of Arai et al. (US PGPub 2013/0038013 A1).
As to claim 6, Nagasako et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the neat housing is provided with a scrapping paddle to scrape off the sheet discharged by the transport section or the discharge section to the stacking section.
Arai et al. teaches wherein the neat housing (considered in combination to correspond to the portion of the housing of 500 between the paddles 711a, 711b) is 
It would have been obvious to one skilled in the art before the effective filing date to modify Nagasako et al. to have wherein the neat housing is provided with a scrapping paddle to scrape off the sheet discharged by the transport section or the discharge section to the stacking section as taught by Arai et al. because it allows the sheets to be aligned in the sheet tray along the sheet discharge direction, resulting in more ordered stacking of the sheets (paragraphs [0052], [0055], and [0112]).
As to claim 7, Nagasako et al. as modified teaches (citations to Nagasako et al. unless otherwise indicated wherein the alignment section is comprised of a pair of alignment plates (comprising 102a, 102b) for nipping the sheet in the sheet width direction from an apparatus front side and an apparatus rear side (figures 74, 86, and 95-96), and
the shaft-direction drive source (170a, 170b) of the alignment section is provided to drive each of the alignment plates on the apparatus front side and the apparatus rear side independently (see figures 76-77 and paragraph [0634], where separate motors are provided for each alignment plate 102a, 102b).
As to claim 8, Nagasako et al. as modified teaches (citations to Arai et al. except where otherwise indicated) wherein the paddle apparatus (comprising scraping paddle 731) is provided with a rotation shaft for axially supporting rotatably, and a paddle 
in storing the paddle support member in an inclined face forming portion of the neat housing (in the retracted position shown by figure 7B, which in combination is considered to position the scrapping paddle 731 in an inclined face of the neat housing 180 of Nagasako et al.), a backside of the paddle support member is used as a paper feeding face (note that this limitation is considered an intended use of the apparatus claimed and as Nagasako et al. as modified teaches all of the structure the claimed invention, it is considered that Nagasako et al. as modified is capable of use as claimed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853